City of San Antonio and Chief
                                                                         Charles /s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 4, 2015

                                    No. 04-15-00097-CV

                                     Brian MCENERY,
                                          Appellant

                                             v.

                   CITY OF SAN ANTONIO and Chief Charles N. Hood,
                                   Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-06603
                      Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER
       Appellees’ motion to dismiss appeal for lack of jurisdiction is DENIED. See Tex. Dep’t
of Pub. Safety v. Fecci, 989 S.W.2d 135, 137-38 (Tex. App.—San Antonio 1999, pet. denied).


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court